United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-127355 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. (Name of small business issuer in its charter) Delaware 20-3208344 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #15-2005 (A) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2009 and December 31, 2008 3 Statements of Operations for the Three Months and Nine Months ended September 30, 2009 and 2008 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2009 5 Statements of Cash Flows for the Nine Months ended September 30, 2009 and 2008 6 Notes to Financial Statements 7-18 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 19-24 Item 4: Controls and Procedures 24-25 PART II. OTHER INFORMATION Item 6: Exhibits 25 SIGNATURES 26 CERTIFICATIONS 27-30 2 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. BALANCE SHEETS September 30, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ — $ 464,500 Accounts receivable-affiliate 1,059,900 1,551,800 Short-term hedge receivable due from affiliate 619,900 1,724,600 Total current assets 1,679,800 3,740,900 Oil and gas properties, net 17,566,800 18,492,000 Long-term hedge receivable due from affiliate 434,100 1,085,500 $ 19,680,700 $ 23,318,400 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 28,300 $ 22,200 Short-term hedge liability due to affiliate 9,300 152,600 Total current liabilities 37,600 174,800 Asset retirement obligation 1,734,100 1,659,400 Long-term hedge liability due to affiliate 110,000 137,300 Partners’ capital: Managing general partner 4,429,600 5,944,000 Limited partners (5,227.40 units) 13,694,600 15,460,600 Accumulated other comprehensive loss (325,200 ) (57,700 ) Total partners' capital 17,799,000 21,346,900 $ 19,680,700 $ 23,318,400 The accompanying notes are an integral part of these financial statements. 3 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 REVENUES Natural gas and oil $ 591,600 $ 2,016,100 $ 2,102,900 $ 7,114,100 Interest income ― 800 300 3,500 Total revenues 591,600 2,016,900 2,103,200 7,117,600 COSTS AND EXPENSES Production 364,800 414,700 1,102,500 1,574,600 Depletion 285,500 837,000 925,200 3,217,600 Accretion of asset retirement obligation 24,900 21,300 74,700 63,800 General and administrative 70,300 56,700 184,900 187,700 Total expenses 745,500 1,329,700 2,287,300 5,043,700 Net (loss) earnings $ (153,900 ) $ 687,200 $ (184,100 ) $ 2,073,900 Allocation of net (loss) earnings: Managing general partner $ (14,400 ) $ 406,800 $ 88,800 $ 1,368,100 Limited partners $ (139,500 ) $ 280,400 $ (272‚900 ) $ 705,800 Net (loss) earnings per limited partnership unit $ (27 ) $ 54 $ (52 ) $ 135 The accompanying notes are an integral part of these financial statements. 4 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2009 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2009 $ 5,944,000 $ 15,460,600 $ (57,700 ) $ 21,346,900 Participation in revenues and expenses: Net production revenues 335,100 665,300 — 1,000,400 Interest income 100 200 — 300 Depletion (159,500 ) (765,700 ) — (925,200 ) Accretion of asset retirement obligation (25,000 ) (49,700 ) — (74,700 ) General and administrative (61,900 ) (123,000 ) — (184,900 ) Net (loss) earnings 88,800 (272,900 ) — (184,100 ) Other comprehensive loss — — (267,500 ) (267,500 ) Working interest adjustment (517,300 ) 517,300 — — Distributions to partners (1,085,900 ) (2,010,400 ) — (3,096,300 ) Balance at September 30, 2009 $ 4,429,600 $ 13,694,600 $ (325,200 ) $ 17,799,000 The accompanying notes are an integral part of these financial statements. 5 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net (loss) earnings $ (184,100 ) $ 2,073,900 Adjustments to reconcile net (loss) earnings to net cash provided by operating activities: Depletion 925,200 3,217,600 Non-cash loss on derivative value 1,318,000 66,800 Accretion of asset retirement obligation 74,700 63,800 Decrease in accounts receivable-affiliate 491,900 542,000 Increase (decrease) in accrued liabilities 6,100 (9,400 ) Net cash provided by operating activities 2,631,800 5,954,700 Cash flows from financing activities: Distributions to partners (3,096,300 ) (6,093,700 ) Net cash used in financing activities (3,096,300 ) (6,093,700 ) Net decrease in cash and cash equivalents (464,500 ) (139,000 ) Cash and cash equivalents at beginning of period 464,500 750,600 Cash and cash equivalents at end of period $ — $ 611,600 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible equipment $ — $ 198,300 Lease costs — 22,900 Intangible drilling costs — 763,500 $ — $ 984,700 The accompanying notes are an integral part of these financial statements. 6 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas America Public #15-2005 (A) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 1,636 subscribers to units as Limited Partners. The Partnership was formed on July 25, 2005 to drill and operate gas wells located primarily in western Pennsylvania and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC, ("Atlas Energy"), for administrative services. On September 29, 2009, Atlas Energy Resources, LLC and Atlas America, Inc. (“Atlas America”) (NASDAQ: ATLS) merged with Atlas Energy Resources, LLC becoming a wholly owned subsidiary of Atlas America. In addition, Atlas America changed its name to “Atlas Energy, Inc.” The financial statements as of September 30, 2009 and for the three months and nine months ended September 30, 2009 and 2008 are unaudited except that the balance sheet at December 31, 2008 is derived from audited financial statements. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. Management hasconsidered for disclosure any material subsequent events through November 16, 2009, the date the financial statements were issued. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-K for the year ended December 31, 2008. The results of operations for the three months and nine months ended September 30, 2009 may not necessarily be indicative of the results of operations for the year ended December 31, 2009. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-K for the year ended December 31, 2008 filed with the SEC. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period. The Partnership’s financial statements are based on a number of significant estimates, including revenue and expense accruals, depletion, fair value of derivative instruments and the probability of forecasted transactions. Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP, performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information. Credit is extended on an unsecured basis to many of its energy customers. At September 30, 2009 and December 31, 2008, the Partnership's MGP's credit evaluation indicated that the Partnership had no need for an allowance for possible losses. 7 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2009 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenue Recognition The Partnership generally sells natural gas and crude oil at prevailing market prices.Revenue is recognized when produced quantities are delivered to a custody transfer point, persuasive evidence of a sales arrangement exists, the rights and responsibility of ownership pass to the purchaser upon delivery, collection of revenue from the sale are reasonably assured and the sales price is fixed or determinable.Revenues from the production of natural gas and crude oil in which the Partnership has an interest with other producers are recognized on the basis of the Partnership’s percentage ownership of working interest or overriding royalty. Generally, the Partnership’s sales contracts are based on pricing provisions that are tied to a market index, with certain adjustments based on proximity to gathering and transmission lines and the quality of its natural gas. Because there are timing differences between the delivery of natural gas and oil and its receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables at September 30, 2009 and December 31, 2008 of $606,900 and $1,074,300, respectively, which are included in accounts receivable on the Partnership’s Balance Sheets. Oil and Gas Properties The Partnership follows the successful-efforts method of accounting for oil and gas producing activities. Oil and gas properties are recorded at cost.Depletion is determined on a field-by-field basis using the units-of-production method for well and related equipment costs based on proved developed reserves associated with each field. Depletion rates are determined based on reserve quantity estimates and the capitalized costs of developed producing properties.In addition, accumulated depletion includes impairment adjustments to reflect the write-down to fair market value of the oil and gas properties. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of the property are capitalized. Oil is converted to gas equivalent basis (“Mcfe”) at the rate one barrel equals 6 thousand cubic feet (“Mcf”). Upon the sale or retirement of a complete field of a proved property, the cost is eliminated from the property accounts, and the resultant gain or loss is recorded in operations. Upon the sale or retirement of an individual well, the net book value is credited to accumulated depletion. Oil and gas properties consist of the following at the dates indicated: September 30, December 31, 2009 2008 Natural gas and oil properties: Proved properties: Leasehold interests $ 1,526,600 $ 1,526,600 Wells and related equipment 64,310,600 64,310,600 65,837,200 65,837,200 Accumulated depletion (48,270,400 ) (47,345,200 ) $ 17,566,800 $ 18,492,000 8 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2009 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Impairment of Oil and Gas Properties and Long-Lived Assets The Partnership’s oil and gas properties are reviewed for impairment annually or whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. Oil and gas properties are reviewed for potential impairments at the lowest levels for which there are identifiable cash flows. The review of the Partnership’s oil and gas properties is done on a field-by-field basis by determining if the historical cost of proved properties less the applicable accumulated depletion and abandonment is less than the estimated expected undiscounted future cash flows. The expected future cash flows are estimated based on the Partnership’s plans to continue to produce and develop proved reserves. Expected future cash flow from the sale of production of reserves is calculated based on estimated future prices. The Partnership estimates prices based upon current contracts in place, adjusted for basis differentials and market related information including published futures prices.
